Citation Nr: 0417174	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  95-00 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, to include hypertension.

2.  Entitlement to service connection for a disorder 
manifested by chest pain.

3.  Entitlement to an increased evaluation for bronchial 
asthma and hyperventilation syndrome, currently rated 30 
percent disabling.




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel






INTRODUCTION

The appellant served on active duty from July 1987 to March 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO).

This case was previously before the Board and in October 2001 
it was remanded to the RO for further development.  At that 
time one issue was set forth as service connection for 
hypertension with chest pain.  The Board is of the opinion 
that the issue should be re-characterized as set forth on the 
title page of this decision.  While in remand status the 
disability evaluation for the veteran's service-connected 
respiratory disorder was increased from 10 percent to 30 
percent, effective since March 1993.

The issues of service connection for cardiovascular disease, 
other than hypertension, and a disability manifested by chest 
pain will be discussed in the Remand section of this decision


FINDINGS OF FACT

1.  Hypertension had its onset in service.

2.  The veteran's service-connected bronchial asthma is 
productive of moderate impairment with pulmonary function 
showing forced expiratory volume after one second (FEV-1) was 
less than 56 percent of predicted value and the ratio of 
forced expiratory volume after one second to forced vital 
capacity (FVC) was less than 56 percent. 


CONCLUSIONS OF LAW

1.  Hypertension was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  

2.  The criteria for a rating in excess of 30 percent for 
bronchial asthma with hyperventilation syndrome have not been 
met.  38 C.F.R. §§ 1155 (West 2002); 38 C.F.R. §§ 4.96 and 
Part 4, Diagnostic Code 6602 (effective prior to and since 
October 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November to 200 the president signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  Since then, VA has 
issued regulations to implement the law.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003).  The VCAA 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 C.F.R. § 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, 17 Vet. App. 412 (2004) the United 
States Court of Appeals for Veteran Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided copies 
of the rating decisions noted above, a December 1994 
statement of the case and supplemental statements of the case 
dated in May 2000, and December 2003.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, as well 
as the Board's October 2001 remand, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  Further, in a July 2003 letter, the VA 
specifically informed the veteran of the information and 
evidence needed from him to substantiate his claim, evidence 
already submitted and/or obtained in his behalf, as well as 
the evidence VA would attempt to obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA records and reports of 
comprehensive VA examinations provided to him since service 
have been obtained and associated with his claims file.  
There is no identified evidence that has not been accounted 
for and no further evidence appears forthcoming. 

The Board notes that the July 2003 VCAA letter was mailed to 
the veteran subsequent to the appealed rating decision in 
violation of the holding in the Pelegrini and the appellant 
was not informed to provide any evidence in his possession 
not previously submitted which is pertinent to this claim in 
violation of 3.159.  The Board, however, finds that in the 
instant case the veteran has not been prejudiced by these 
defects.  In this regard, the Board notes the veteran was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The service medical records are incomplete.  In response to a 
request by the RO, the National Personnel Records Center 
(NPRC) in August 1994 indicated that no additional records 
were found.  The available records include a February 1992 
request for an evaluation for hypertension initiated by a 
blood pressure reading of noted at an earlier dental 
examination.  His blood pressure was 136/94.  Marginally 
elevated blood pressure was diagnosed.  Blood pressure 
readings the following day were 140/92, right arm, and 
138/98, left arm.  Follow-up blood pressure readings over 
next several days resulted in a diagnosis of borderline 
hypertension.  The veteran's February 1993 separation 
examination indicated that an EKG showed sinus arrhythmia 
with a blood pressure reading of 122/80.  This examination 
also noted that the veteran related a history of shortness of 
breath in service not related to activity as well as wheezes.

On his initial VA examination in April 1993, the veteran 
indicated that he had problems with shortness of breath, 
about four times a day, beginning in July 1990.  He further 
stated that he developed sporadic borderline hypertension in 
service.  A physical examination of the respiratory system 
was essentially normal.  The veteran's lungs were clear to 
auscultation and percussion.  Breath sounds were vesicular 
and there was normal tactile fremitus.  The veteran's blood 
pressure was consistently 140/90 on three separate readings.  
Hyperventilation syndrome and borderline hypertension were 
the diagnoses rendered in April 1993.  VA pulmonary function 
test in September 1993 revealed minimal airflow limitation at 
low lung volumes, which gets somewhat worse with exercise, 
and shows great improvement after inhaled bronchodilators, 
consistent with exercised-induced asthma.  FEV-1 was 105 
percent of predicted, preexercise and post exercise.  FEV-
1/FVC was 92 percent of predicted, pre-exercise and 88 
percent of predicted, post-exercise.  

Service connection for asthma, hyperventilation syndrome was 
granted by an RO rating action, dated in May 1994 and 
assigned a 10 percent disabling under diagnostic code 6602 of 
VA's Schedule for Rating Disabilities.  The veteran appealed 
this decision.  The 10 percent was increased to 30 percent by 
a December 2003 rating action.  

When examined by VA in February 1996, the veteran complained 
of continued nighttime cough, breathlessness and wheezing 
several times weekly.  He said that he now uses Albuterol, 2 
puffs four times daily, followed by Azmacort, 2 puffs four 
times daily.  The veteran said that he has episodes several 
times weekly when he awakens at night short of breath with 
wheezing.  The veteran also stated that he was found to have 
borderline hypertension on one occasion in the past but that 
on several VA outpatient clinic visits his blood pressure 
recordings have been normal.  On physical examination, the 
veteran's blood pressure was 130/90 in both arms sitting.  
The lungs were clear and resonant to percussion and 
auscultation.  Forced expiration produced no expiratory 
wheezes.  An x-ray of the chest was interpreted to be 
negative.  On pulmonary function testing FEV-1 was 97.2 
percent of predicted  
and FEV-1/FVC was 98.1 percent of predicted.  Bronchial 
asthma partially controlled by medication was diagnosed.

VA outpatient treatment records compiled between 1993 and 
1999 show evaluation and treatment, primarily involving 
refilling the veteran's medication, for the veteran's asthma 
during this period.  In May 1993,the veteran's lungs 
demonstrated mild diffuse wheezing.  His condition was 
assessed as stable in April 1995.  Blood pressure readings 
during this period ranged from a systolic high of 164 to a 
systolic low of 124 and a diastolic high of 104 to a 
diastolic low of 66.

A VA examination was conducted in September 2003.  At that 
time the veteran indicated that his asthma attacks were worse 
in the fall.  He takes Albuteroland and Azmacort.  The 
veteran indicated that he had two to three attacks a day.  
When he has the attacks he takes his inhalers and sits down 
for 10 to 15 minutes.  

The examination showed that the veteran's blood pressure was 
sitting 140/100; recumbent 150/110; and standing 160/120.  
There was no cough or expectoration, and no tachypnea or 
hyperpnea.  Breathing was carried out, with diaphragmatic 
muscle action.  The circumference of the chest during maximum 
inspiration was 42-1/2 inches.  During maximum expiration it 
was 41 inches.  On percussion the lungs were resonant.  On 
palpation a normal tactile fremitus was noted.  On 
auscultation there were no rales or rhonchi audible.  There 
were no delays in the expiratory phase of respirations.  On 
pulmonary function testing FEV-1 was 80 percent of predicted.  
FEV-1/FVC was 77 percent.   

The examiner noted that there was a mild airflow limitation 
with a significant response to bronchodilator.  He also noted 
that there may also appeared to be a restrictive impairment 
as well that may be related to the veteran being overweight.  
A chest x-ray revealed the lungs to be clear with normal 
bronchovascular markings.  The examiner stated that the 
veteran had evidence of hypertension and bronchial asthma by 
history currently incapacitating by history and also by 
recorded entries in the service records.  He added that there 
is sufficient evidence to indicate that these two problems 
could be related to the military service.  He concluded that 
the veteran's hypertension and bronchial asthma are as least 
as likely as not related to that experience.  

Service Connection for Hypertension

Analysis 

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service. 
38 U.S.C.A.§§ 1110, 1131 (West 2002).   Where a veteran 
served 90 days or more during a period of war or after 
December 21, 1946, and arteriosclerosis or cardiovascular-
renal disease (including hypertension) becomes manifest to a 
compensable degree within one year of service, it shall be 
presumed that the disease was incurred in service even though 
there is no evidence of its presence at that time. This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

In this case the service medical records show several 
elevated blood pressure readings diagnosed as borderline 
hypertension.  Borderline hypertension was diagnosed on his 
initial VA examination in April 1993.  The veteran's examiner 
on his most recent VA examination in September 2003 reviewed 
the veteran's clinical history to include his service medical 
records and concluded that the evidence supports attributing 
the onset of the veteran's current hypertension to service.  
Hence, service connection for hypertension is warranted.  
  
Increased Evaluation for Asthma 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
In considering the severity of a disability it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2003). While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings. Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

At the outset, it is noted that the criteria for rating 
respiratory disorders to include asthma were revised during 
the pendency of this appeal.  This became effective in 
October 1996.  A review of the records shows that the veteran 
has been provided with the notice of the old and new rating 
criteria for respiratory disorders as it affects the 
veteran's current claim.  In this case, the veteran's rating 
was increased to 30 percent by the RO effective from the day 
following his service separation pursuant to the old, pre-
October 1996 criteria.  The Board will evaluate the veteran's 
claim prior to and following October 1996.

Under the old criteria bronchial asthma is rated 10 percent 
when it is mild, with paroxysms of asthmatic type breathing 
occurring several times a year with no clinical findings 
between attacks.  It is rated 30 percent disabling for a 
moderate condition manifested by asthmatic attacks rather 
frequent (separated by only 10 to 14-day intervals) with 
moderate dyspnea on exertion between attacks.  Severe 
bronchial asthma shown by frequent attacks of asthma (one or 
more attacks weekly) marked dyspnea on exertion between 
attacks with only temporary relief by medication with more 
than light manual labor precluded is rated 60 percent 
disabling.  Diagnostic Code 6602 (1995).  

Under the new rating criteria for respiratory disorders, 
bronchial asthma is rated as 30 percent disabling with FEV-1 
of 56 to 70 percent of that predicted, or FEV-1/FVC of 56 to 
70 percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication.  For 
a 60 percent rating there must be FEV-1 of 40 to 55 percent 
predicted or FEV-1/FVC of 40 to 55 percent, or; as least 
monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.

When examined in April 1993, the veteran complained of 
shortness of breath.  However respiratory examination was 
essentially.  When examined in February 1996 the veteran 
reported episodes of shortness of breath and wheezing several 
times weekly.  His asthma at that time was noted to be 
partially controlled by medication.  The VA examination in 
2003 showed that the veteran experienced two to three attacks 
daily.  However, there was no evidence marked dyspnea on 
exertion between attacks with only temporary relief by 
medication with more than light manual labor precluded.  
Furthermore pulmonary function test results in September 2003 
show that 1 FEV-1 was 80 percent of predicted and FEV-1/FVC 
was 77 percent. 

Additionally, the bronchial asthma does not require monthly 
visits to a physician for required care of exacerbations.  
Also, the asthma does not require intermittent courses of 
systemic (oral or parenteral) corticosteroids.  Accordingly, 
the Board finds that the degree of disability resulting from 
the bronchial asthma does not satisfy the criteria for 60 
percent under either the old or revised rating criteria.  
Thus, an increased rating for the bronchial asthma is not 
warranted.  In reaching the foregoing decision, the Board has 
been cognizant of the "benefit of the doubt rule." However, 
as the evidence is not in relative equipoise, the rule is 
inapplicable in this case. See 38 C.F.R. § 3.102


ORDER

Service connection for hypertension is granted.

An increased evaluation in excess of 30 percent for bronchial 
asthma and hyperventilation syndrome is denied.


REMAND

Our preliminary review of the veteran's claims file shows 
that in connection with his claim, he was scheduled by the RO 
for a VA cardiology consultation on September 18, 2003, the 
same date as the lung examination for which he appeared. The 
veteran, without explanation, failed to report for this 
examination.  The Board is of the opinion that he should be 
given another opportunity to appear for the examination.  38 
C.F.R. § 3.655 (2003) provides that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.

Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc. For purposes of this section, 
the terms examination and reexamination include periods of 
hospital observation when required by VA (38 C.F.R. § 
3.655(a)); and when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.

In order to give the veteran every opportunity to provide 
evidence supporting his claim, another examination should be 
scheduled.

Accordingly, this case is REMANDED to the RO, via the Appeals 
Management Center (AMC) in Washington DC for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and the implementing regulations 
are fully complied with and satisfied.  
The RO should inform the veteran to 
submit copies of all evidence in his 
possession pertinent to his claim, which 
have not been previously submitted.  
38 C.F.R. § 3.159(b)(1).

2.  The RO is requested to contact the 
veteran at his current address of record 
and ask him if he is willing to report 
for a VA examination.  The RO should 
inform the veteran of the provisions of 
38 C.F.R. § 3.655 (2003) specifically as 
it relates to claims for service 
connection.

3.  The RO is requested to obtain copies 
of the VA medical records covering the 
period from September 2003 to the 
present.

4.  If the veteran is willing to report 
for the examination, a VA examination 
should be conducted by a cardiovascular 
specialist to determine the nature, 
severity, and etiology of any heart 
disease other than hypertension, to 
include the veteran's reported chest 
pain.  The claims folder should be made 
available to the examiner.  In addition 
to an EKG, and a chest x- ray, any other 
tests deemed necessary should be 
conducted.

If cardiovascular disease, other than 
hypertension, is found, it is requested 
that the examiner render an opinion as to 
whether it is as likely as not that any 
heart disease diagnosed originated during 
his active military duty or was 
manifested within one year thereafter? If 
no, whether it is as likely as not that 
any heart disease diagnosed was caused or 
is aggravated by the service-connected 
disabilities?  The examiner is also 
requested to indicate whether the claimed 
chest pain is a manifestation of a 
chronic disability and, if yes, to 
identify the chronic disorder and 
thereafter to render an opinion as to 
whether it is as likely as not that the 
chronic disability manifested by chest 
pain is related to service.  If no, 
whether it is as likely as not that the 
chronic disability manifested by chest 
pain was caused or is aggravated by a 
service-connected disability?  The 
examiner is requested to comment on the 
clinical significance of the EKG findings 
recorded at the time of the separation 
examination.  A complete rationale for 
any opinion expressed should be included 
in the examination report. 

5.  Thereafter, the RO should 
readjudicate the issues in appellate 
status.  If the benefits sought on appeal 
remain denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC) and an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



